OFFlCE     OF THE ATTORNEY            GENERAL   OF TEXAS
                                           AUSTIN


0nu.o 0. UA)IU                                              lgoJh-@
 r.-  ..I-

                 i&n. 0.8. 8toroq         rro8laat
                 sueou    Rtver uoneon8tia         L
                 Reolautlar      Dlotrlot                             ,/c
                 uorpu    ahrmi,      Tau                         I      !

                 Doer SW           ..
                           Op1e:csrw* 0-m
                           Ro: The htroe8 Rlror
                               rlamtlao Dlstrlo




        I
         tofbm18hto                   ~oQUI+~1ao1te4lllub
         l8th e4 lo tr lo t,
                           4 08lr la tkgola a o ,
         l8r ml.a 6a 1 tit8la lo a no o tl~
         uitkth eo o a a uv6tlm o r tlio8o ll8,
         a 81r a rth odetemla a tlfm u to r h e th -
         o r o r no ta 8y
                        o&h o o untluo h o ul4bo
         4oolQutea 68a a la dlvmlaa l    tlb o r 4 l-
          rut0 Uotrlot.*
               YmA ~qtlO#tan oplalyioi t:io    tlaprt-
 rert    60 to  ukotheror net the suaoeo   amr   u&k-
 lemtlai & lteokrtlak       Dlotrlot may furaloh ~84
 tho Caamlrrolaioro &art    ex;~ezd oouaty  funds la
 p6JIcaf    tor ouch lbgbrrrlag data, l8tirste8 an4
.atkmr lcfonatloae
           The suooe8 Bite caAoerv6tlao   an6 Ro-
 olaAloa   Dirwlot lo a mtato gw*maatmI      amnor
 with delegated authority. It bar 80 lutt;oc%tr
 other than is granted   by tho Coaotltutlo ax&
 0t6tti080r TW*        Nmilarly, tho Caadoolcaoro
 Court ho no l bority     other than lo @entad by
 tb      00mitwa                 -4      8t6tut08            0r ~~88.




                   x0   qtlOt0        8O&h0             Or    tm l~80i6
                                                                      Ut
                                                                       d
 of tho Abta ai 1955, tort
                      0th 4 27  l
                                r e6tf8g
                                                    -Saurthbglolatwo
 r5rotOdlodSmolou,~~                            Lo
 the     SWo R
             uive?
               Oo a eUV6   tlc 8’&
                      ReOhaiti~   Dir
 trf0t      80   r0im0:

                   SeOtiQ         4(O)        pVi6081
    .




            0.m. 6trton8,            my l6, lhs, Pago 8

                       7 o rUN lto r la8o
                                        g nr mllla
                                                a nd
                                                   g
            l060a r T1o r a to m,h o o da n4
            p a t04 r%u uators  o r th emmo““p
                                             u p fz
            a$&8tl&bUtlviO8,                     and tho        gr8Vuttlon
                                        0r ~ty    0-h    wet8          ah-
            out tho da E am of publlo lsnloo       for
            tho premntlcm   of Omstatloa     o? La4
            i     re6Urront OVcPfbO8,    aB6 tho m
            t630tim          0r   ut0     ad     pmparty~i.0         =oh
            vaterohedortmftua rrwaatrollodflood
.           u8tEro..




                 Vho Boar4of Dlrootoro     8hUl.o
            dwit0a     and direotad to cake mu-
            Toy8 aad oo&ioU~     iOVOOti&OthL8
            r0r tho losorrrtlon of tho aiotrlot
            and detorsinotho plans neooooaryto -
            tho mmcmpllahmeatoi the purposoa
            r0r r.-.loh
                      the dlotriotlo oreato&,
            a0 Upr68Sed lo tho p0*101ale or
            tti8AOti              8lId~~~~U&.IMW8,
            lttoruy8,              one all otbr         aobnloal
            aadacm-toehaloel~wlst8nk oruplqew
            anI fir and prowl& tbo uumt and ma-
            n0c        0fth0ir00onpe000ti~                r0r      th0 =ldag
            o f owh lMOy8.             the        RrqWatiUt             of
            @.OO8oadtho .oUo&ioai ot tho bt8
            looentlalto t&lodotamdaatlac oftha
            ohamotor, atat   and oost or 011 por-
            8ibtb00t irprombmto                  0O0enthl  ior               the
             00md 0slt0o n.d
                           ii004                       nt0n                  0r
            tho  Utrlot an4                 thoSr di8trfbutiai
             tsbanotlolalwo lamy end all
             praotloalmeaco throughout the area
             or the cUotrletu heroirr bolard,
             8d        fa0   apdit~ur0~ad                   00O0dlrl
             ia    the       nnlntaanoo an& l&clnlotratlai
             of    th e      diotrlot~l , I l
                 Toild11 note that tho above quoted
        lootkmo aster broad &merd   2owcro a the 1DU00O8
rim. Oaf.st0Ton8.4 l8, lo*, two 4

Utmr co8-tias              L l1dlamtla   Dlstrlotr%ow-
eves, thoro        18   so up r ~o l
                                   outhOdty ior tha uk
0.f *0r~log             bata,    00tivt00    ~6    hr~wi0a,
and us do not bolhro             that   than      lo my aeoeoaa-
ry    irpil04tla        0r   lu0t1 ht!:otltf oontem& them-
by,     The rutriot          iurniWla( luo ha 6la c lo la 6
       lotlmatu
4 a ta ,                 and lnforuath         oannot   sbu8*
u6     raaelro     pamant       tharotar.
        muBtia( thlo a¶tlofuotorf~                      a?Jmmn
pAr inwry, wo uo
                                        YopPe?Ory truly